Title: To Thomas Jefferson from Joseph Barnes, 16 March 1804
From: Barnes, Joseph
To: Jefferson, Thomas


          
            Leghorn Mar. 16th. 1804
          
          Tis with much pleasure I embrace the Earliest Opportunity of informing Mr. Jefferson of the Success of the plan of Commodore Preble in having comptely burned the Frigate Philadelphia in the Harbour of Tripoli—
          On the 12th Instant I recd. a Letter from my Agent who Acts for me during my absence in Palermo, to the following affect: Viz, that on the 16th of Feb. a Brig of War, and the Bombard taken from the Turks, which had been fitted out for the purpose, appeared off the Harbour of Tripoli about the dusk of the Evening—The Bombard enter’d the Harbour as Soon as it was dark under English Colors, and having some Maltese on board Spoke to the Turks in their own Language, Stating, that they had lost their Anchors, were in distress, & requested permission to have a Hauser made fast to the Frigate, which Liberty was immediately granted: at about 7 oclock the Same night, having combustibles ready, they boarded the Frigate, killed a good many of the Turks, Set her on fire, made Sail & the wind being fair they were off Malta in 30 hours—The Bashaw with 6 to 7000. Troops were soon down on the Beach and Saw the Conflagration without the power of extinguishing it—The Forts were ordered to fire, but fortunately from their Confusion they were too Late to do any injury: And I believe no Shot took place. Since I recd. the above mentiond dispatch, a Vessel has arrived here in eight days from Tripoli, which brings the unpleasant information that all our Seamen were put in Chains immediately after this affair, & the Officers confined under a double guard, and even the British Consul, who wished, was not permitted to See, Speak nor write them—
          I find Commodore Preble wants Mortars & Gun-Boats—from the appointment of deputy agents by the Navy Agent of this place all is in Confusion—had the application come to me directly instead of an Italian who Acts at Syracuse as agent, I could have effected what he wished immediately—My feelings for the Glory of my Country, & the Success of the Operations of the Commodore induced me to write him, Altho’ he made no application to me, by which probably I may offend those who are appointed Agents for the Navy.
          In my letter of Feb. 4th 1804—I Suggested to Mr Jefferson that General Acton Seemed rather Surprized at my not having recd. any answer from the United States to the overtures of the King of Naples contained in a Letter addressed to me relative to a Treaty of Commercial relations;! a copy of which was forwarded by Mr Mazzei in May Last to Mr. Jefferson, and another copy I forwarded Some time after—
          Should any change take place in Leghorn, & Mr Jefferson Should think proper to give me the preference, I Should be, extremely happy, for the reasons which I have given, & Shall give in my next, by a Vessel which will Sail in about 10 days—In haste—I remain
          with the highest consideration of respect Mr Jefferson your obedt. Sert.
          
            J: Barnes 
          
          
            P.S. I am preparing & Shall Set out in about ten days for Naples on my way for Sicily—Should Mr Jefferson honor me with a Letter, as Letters are so very uncertain, he will be kind enough to address to the care of Messrs. Heigelin & co—Danish Consuls Naples, or to A. Gibbs Esqr. Palermo, as I Shall be chiefly in Palermo or Naples—
          
        